

Loan Agreement


This Loan Agreement (this “Agreement”) is made as of February 28, 2007 by and
between CP ’02 POOL LLC, a Washington limited liability company (“Lender”) to
Emeritus Corporation, a Washington corporation (“Borrower”).


RECITALS


A.
Lender has agreed, on the terms and conditions set forth in this Agreement, to
make to Borrower a loan (the “Loan”) for the purposes of financing Borrower’s
acquisition of certain membership interests (the “Interest”) in Fretus Investors
LLC, a Washington limited liability company (the “Company”) and to provide
Borrower with working capital.



AGREEMENTS


In consideration of the matters set forth above, Lender and Borrower hereby
agree as follows:


1.  THE LOAN


The loan amount shall be Eighteen Million and No/100 Dollars ($18,000,000.00).


2.  LOAN DOCUMENTS



 
In addition to this Agreement, the Loan is evidenced by a promissory note made
of even date herewith from Borrower to Lender.



3.  PAYMENT TERMS


The outstanding principal of the Loan from time to time shall bear interest at
nine percent (9%) per annum. Accrued interest shall be due and payable monthly,
in accordance with the terms and provisions set forth in the Note. The Loan
shall be payable in full without penalty on or before February 28, 2009, subject
to and in accordance with the terms and conditions set forth in the Note.


4.  PREPAYMENT PRIVILEGE



 
The Loan may be prepaid, in whole or part, without premium or penalty in
accordance with the terms and provisions of the Note.





5.  LENDER’S EXPENSES



 
Borrower agrees to pay on demand reasonable attorneys fees incurred by Lender in
connection with the Loan and/or the enforcement of Lender’s rights and/or
Borrower’s obligations under the Loan Documents.




--------------------------------------------------------------------------------


6.  DEFAULT



 
A breach by Borrower of the terms of this Agreement that continues beyond the
expiration of any applicable grace, notice, or cure period set forth in the Note
shall be a default hereunder and under the Note, and shall entitle Lender to
exercise any and all remedies available to it under the Loan Documents.



7.  GOVERNING LAW



 
This Agreement and the commitments thereunder shall be governed in all respects
by the internal laws of the State of Washington applicable to contracts executed
and to be performed in such state.



ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE UNENFORCEABLE UNDER WASHINGTON LAW.




BORROWER:


EMERITUS CORPORATION, a Washington corporation 






By: /s/ Raymond R. Brandstrom 
Raymond R. Brandstrom
Vice President, Finance




LENDER:


CP ’02 POOL LLC, a Washington limited
liability company 


By: /s/ Daniel R. Baty  
Daniel R. Baty
Manager


